DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 4-8, 11-25, 28-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to “the first concave-convex structure comprises an arc-shaped structure at two ends of the first concave-convex structure along the first direction; wherein the second concave-convex structure comprises an arc-shaped structure at two ends of the second concave-convex structure along the first direction, and comprises one raised structure in a middle of the second concave-convex structure along the first direction; wherein two ends of the one raised structure along the first direction are arched; wherein the one raised structure protrudes along the second direction far away from the first concave-convex structure;  wherein the arc-shaped structure of the first concave-convex structure is arranged at a first surface, the arc-shaped structure and the one raised structure of the second concave-convex structure are arranged at the first surface” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2018/0040857 to Hong et al in view of United States Patent Application No. 2017/0222145 to Kim et al is presented below, as Kim teaches the additional raised portion.
	The Applicant argues that Hong does not have curved arc structures. The Examiner respectfully disagrees, as the curved/arc shaped corners of the first strip plates creates a convex-concave structure as per the annotated figures from Hong below for the strip plates in the middle versus outer peripheral regions. The Examiner identifies that the curved corners fulfill the claimed limitation of the convex-concave structure and that Kim teaches separate raised structures, as per the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, independent claims 1 and 11 recite the limitation that “the one raised structure protrudes along the second direction far away from the first concave-convex structure.” It is unclear as to how the one raised structure protrudes far away from the first concave-convex structure. Specifically, it is unclear how a structure can protrude “far away” from the first concave-convex structure, as the overall mask structure raised structures are not “far away” as shown in the images.
For the purposes of examining based on the merits, the claim will be interpreted as the one raised structure protrudes away or oppositely from the first concave-convex structure on the same. 
Claims 4-8, 12-25, 28, 29, 30 ,31 are rejected in part due to their dependencies on Claims 1 and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31 is rejected under 35 U.S.C. 102(a2) as being anticipated by United States Patent Application No. 2018/0040857 to Hong et al.
In regards to Claim 31, Hong teaches a mask module 150B Fig. 12, comprising: a framework 151B; and a first strip plate (middle strips 153B)  fixed on the framework and extending along a first direction (Y-direction), wherein the first strip plate comprises a first area and a second area, and a width of the first area is greater than a width of the second area in a direction parallel to a contact surface of the first strip plate and the framework and vertical to the first direction (X-direction) ; and the first strip plate is provided with a first concave-convex structure on one side edge along the first direction, and two second concave-convex structures on another side edge (as shown in the annotated copy of Fig. 12 below); wherein the first concave-convex structure comprises an arc-shaped structure at two ends of the first concave-convex structure along the first direction (as shown in Fig. 13); wherein each of the two second concave-convex structures comprises an arc-shaped structure at two ends of the each second concave-convex structure along the first direction (Y-direction); wherein the first concave-convex structure is symmetrical along a first axis of symmetry in the direction parallel to the contact surface of the first strip plate and the framework and vertical to the first direction; wherein one of the two second concave-convex structures is symmetrical to the other one along a second axis of symmetry in the direction parallel to the contact surface of the first strip plate and the framework and vertical to the first direction (along the X axis, as the structure makes the rectangular deposition area of S Fig. 1-4);  wherein the first axis of symmetry and the second axis of symmetry coincide (to create the deposition area/rectangular); wherein the arc-shaped structures of the first concave-convex structure and the two second concave-convex structures are arranged at a first surface (the top surface of 153); and the first surface is parallel to the contact surface (bottom surface of 153) of the first strip plate and the framework (as shown in the curvature of Fig. 13) [0064-0161]:
.  

    PNG
    media_image1.png
    675
    780
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    812
    940
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 11-19, 21-24, 28-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2018/0040857 to Hong et al in view of United States Patent Application No. 2017/0222145 to Kim et al.
In regards to Claim 1, Hong teaches a mask module 150B Fig. 12 (generic references of 150A Fig. 1), comprising: a framework/mask frame 151; and a first strip plate/first shielding plate 153B formed at the middle of the frame  fixed on the framework and extending along a first direction (direction Y), wherein the first strip plate comprises a first area (153B-2) and a second area (153B-), and a width of the first area is greater than a width of the second area in a second direction parallel to a contact surface of the first strip plate and the framework and vertical to the first direction (the X direction); and the first strip plate is provided with a first concave-convex structure on one side edge along the first direction, and a second concave-convex structure on another side edge (as shown in the shielding plates in the middle); wherein the first concave-convex structure comprises an arc-shaped structure at two ends of the first concave-convex structure along the first direction; wherein the second concave-convex structure comprises an arc-shaped structure at two ends of the second concave-convex structure along the first direction (as shown in the curvature of Fig. 13) [0064-0161]:

    PNG
    media_image1.png
    675
    780
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    812
    940
    media_image2.png
    Greyscale


Hong does not expressly teach one raised structure in a middle of the second concave-convex structure along the first direction; wherein two ends of the one raised structure along the first direction are arched; wherein the one raised structure protrudes along the second direction far away from the first concave-convex structure;  wherein the arc-shaped structure of the first concave-convex structure is arranged at a first surface, the arc-shaped structure and the one raised structure of the second concave-convex structure are arranged at the first surface, and the first surface is parallel to the contact surface of the first strip plate and the framework.  
Kim teaches a mask module 1000 Fig. 1 comprising a framework 100 and a first strip plate 310 fixed on the framework and extending along a first direction (Y-direction) that comprises one raised structure 400 in a middle of the second concave-convex structure along the first direction (i.e., the corners as shown in Fig. 2);  wherein the one raised structure protrudes along the second direction far away from the first concave-convex structure;  wherein the arc-shaped structure of the first concave-convex structure is arranged at a first surface, the arc-shaped structure and the one raised structure of the second concave-convex structure are arranged at the first surface, and the first surface is parallel to the contact surface of the first strip plate and the framework as the arc-shaped structures are on a top surface (as shown in Fig. 3, which is parallel to the top surface of the frame/contact surface of the fist strip plate and the framework) [0025-0088]. Kim taches that the magnet/raised structure of 400 serves as a kind of masking portion which allows for a complex deposition pattern [0003, 0006, 0063-0065].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Hong by adding the raised structure as per the teachings of Kim, which has a raised structure that is placed in the middle, or away from the corners of the shielded deposition area, the raised structure providing for a complex deposition pattern. See MPEP 2143 Motivation A.
Hong in view of Kim does not expressly teach wherein two ends of the one raised structure along the first direction are arched.
However, Kim does expressly teach that the raised portion of 400 has an atypical shape instead of a quadrangular shape to the support [0064], the pattern corresponding to a shape or pattern on the substrate [0033], the raised portion having various shapes so that a relatively complex deposition pattern [0063], such that it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Hong in view of Kim to change the shape of the raised portion to have arched ends.  Because Kim expressly teaches that the shape can be changed for a desired pattern, and because it has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art, making the raised portion with arched ends is considered obvious. It is noted that Applicant has not made any showing of criticality in the shape of Hong in view of Kim that would tend to point toward the non-obviousness of freely selecting a raised portion with arched ends.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus would have one raised structure in a middle of the second concave-convex structure along the first direction; wherein two ends of the one raised structure along the first direction are arched; wherein the one raised structure protrudes along the second direction far away from the first concave-convex structure (as it protrudes in the opposite direction from the first concave-convex structure on the same strip plate);  wherein the arc-shaped structure of the first concave-convex structure is arranged at a first surface/top surface, the arc-shaped structure and the one raised structure of the second concave-convex structure are arranged at the first surface/top surface, and the first surface is parallel to the contact surface/bottom surface of the first strip plate and the framework, as they are all on the same horizontal plane.  
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 4, Hong teaches the mask module further comprises a second shielding portion on 152A-3 Fig. 7 fixed on the mask, but does not expressly teach a second strip plate fixed on the framework, the second strip plate extends along the second direction, and the first direction is intersected with the second direction; the second strip plate comprises a third area and a fourth area, wherein a width of the third area is greater than a width of the fourth area in a direction parallel to a surface of the second strip plate and vertical to the second direction.  
Kim teaches a mask module Fig. 1-2 comprising a framework 110 with a first strip plate 310 having a raised portion 400 and extending in a first direction (X-direction), a second strip plate 310 which does not have a raised portion, the second strip plate fixed on the frame work in the perpendicular direction (Y-direction) to the first direction, i.e., extends along the second direction, and the first direction is intersected with the second direction; the second strip plate comprises a third area and a fourth area (corners formed by 320), but does not expressly teach wherein a width of the third area is greater than a width of the fourth area in a direction parallel to a surface of the second strip plate and vertical to the second direction. Kim does not teach curved corners, but does expressly teach that the first strip plate and the second strip plate with the raised portion can form the complex deposition pattern [0063-0065].
However, Hong teaches that the shape of the corners is curved (as per the rejection of Claims 1 and 11 above) and that the deposition region is a rectangle with curved corners (as shown in Fig. 1-13 of Hong). 
As Hong teaches that there can be a second shielding portion in the mask, it would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Hong and substitute having a first and second shielding portion, with the first and second strip plates of Kim, to create the overall rectangular deposition area with curved corners. As Hong in view of Kim both expressly teach a desired deposition area is formed by using the strips for a shielding portion, a change of shape and substitution of the second shielding portion of Hong with the second strip of Kim, is considered obvious. See MPEP 2143 Motivation A.
Furthermore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have changed the shape of the second strip plate of Kim to have a third area and a fourth area wherein a width of the third area is greater than a width of the fourth area in a direction parallel to a surface of the second strip plate and vertical to the second direction to create a curved corner, as creating a second strip plate with corresponding curved shapes to create the desired deposition area is considered obvious-  as per the teachings of Hong in its first strip portions can be applied to the second strip portions as the shape of the strip portions can be modified and applied to the second strip portion as well.
In regards to Claims 5 and 6, Hong in view of Kim teaches the second strip plate is provided with a third concave-convex structure on a side edge along the second direction, as shown in the first strip plate can be applied to the second strip plate as per the rejection of Claim 4 above, as the second strip plate can have the shape shapes of the first strip plate, thus forming third and fourth concave-convex structures on opposite structures of the second strip plate.
 In regards to Claim 7, Hong in view of Kim teaches the mask module comprises multiple first strip plates and multiple second strip plates, and the first strip plates and the second strip plates are intersected with each other to define multiple areas as shown in the grid of the strip plates in Kim and the grid of the deposition areas of Hong.  
In regards to Claim 11, Hong teaches mask module 150B Fig. 12 (generic references of 150A Fig. 1), comprising: a framework 151; a first strip plate (the middle 153B) fixed on the framework and extending along the first direction (Y-axis); and a first mask 152B located on a side (top of 153B), deviating from the framework (as it does not expressly touch 151B as shown in Fig. 12), of the first strip plate (as 152B is on 153B), wherein the first mask comprises at least one preset area (152B-1), and the preset area comprises at least one opening area (openings of 152B-1); wherein:
the first strip plate comprises a first area (153B-2) and a second area (153B-), and a width of the first area is greater than a width of the second area in a second direction parallel to a contact surface of the first strip plate and the framework and vertical to the first direction (the X direction); and the first strip plate is provided with a first concave-convex structure on one side edge along the first direction, and a second concave-convex structure on another side edge (as shown in the shielding plates in the middle); wherein the first concave-convex structure comprises an arc-shaped structure at two ends of the first concave-convex structure along the first direction; wherein the second concave-convex structure comprises an arc-shaped structure at two ends of the second concave-convex structure along the first direction (as shown in the curvature of Fig. 13) [0064-0161]:


    PNG
    media_image1.png
    675
    780
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    812
    940
    media_image2.png
    Greyscale

Hong does not expressly teach one raised structure in a middle of the second concave-convex structure along the first direction; wherein two ends of the one raised structure along the first direction are arched; wherein the one raised structure protrudes along the second direction far away from the first concave-convex structure;  wherein the arc-shaped structure of the first concave-convex structure is arranged at a first surface, the arc-shaped structure and the one raised structure of the second concave-convex structure are arranged at the first surface, and the first surface is parallel to the contact surface of the first strip plate and the framework.  
Kim teaches a mask module 1000 Fig. 1 comprising a framework 100 and a first strip plate 310 fixed on the framework and extending along a first direction (Y-direction) that comprises one raised structure 400 in a middle of the second concave-convex structure along the first direction (i.e., the corners as shown in Fig. 2);  wherein the one raised structure protrudes along the second direction far away from the first concave-convex structure;  wherein the arc-shaped structure of the first concave-convex structure is arranged at a first surface, the arc-shaped structure and the one raised structure of the second concave-convex structure are arranged at the first surface, and the first surface is parallel to the contact surface of the first strip plate and the framework as the arc-shaped structures are on a top surface (as shown in Fig. 3, which is parallel to the top surface of the frame/contact surface of the fist strip plate and the framework) [0025-0088]. Kim taches that the magnet/raised structure of 400 serves as a kind of masking portion which allows for a complex deposition pattern [0003, 0006, 0063-0065].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Hong by adding the raised structure as per the teachings of Kim, which has a raised structure that is placed in the middle, or away from the corners of the shielded deposition area, the raised structure providing for a complex deposition pattern. See MPEP 2143 Motivation A.
Hong in view of Kim does not expressly teach wherein two ends of the one raised structure along the first direction are arched.
However, Kim does expressly teach that the raised portion of 400 has an atypical shape instead of a quadrangular shape to the support [0064], the pattern corresponding to a shape or pattern on the substrate [0033], the raised portion having various shapes so that a relatively complex deposition pattern [0063], such that it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Hong in view of Kim to change the shape of the raised portion to have arched ends.  Because Kim expressly teaches that the shape can be changed for a desired pattern, and because it has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art, making the raised portion with arched ends is considered obvious. It is noted that Applicant has not made any showing of criticality in the shape of Hong in view of Kim that would tend to point toward the non-obviousness of freely selecting a raised portion with arched ends.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus would have one raised structure in a middle of the second concave-convex structure along the first direction; wherein two ends of the one raised structure along the first direction are arched; wherein the one raised structure protrudes along the second direction far away from the first concave-convex structure (as it protrudes in the opposite direction from the first concave-convex structure on the same strip plate);  wherein the arc-shaped structure of the first concave-convex structure is arranged at a first surface/top surface, the arc-shaped structure and the one raised structure of the second concave-convex structure are arranged at the first surface/top surface, and the first surface is parallel to the contact surface/bottom surface of the first strip plate and the framework, as they are all on the same horizontal plane.  
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 12, Hong in view of Kim teaches that in a direction vertical to a surface of the first mask, the first concave-convex structure of the first strip plate covers at least part of the region of the at least one opening area of the preset area (as shown in the forming a deposition region by shielding a plurality of openings by the shielding portions [0008-0015] to form a deposition region S [0079-0084].  
In regards to Claim 13, Hong in view of Kim teaches that along the first direction, the first concave-convex structure of the first strip plate is in one-to-one correspondence to the preset area on the first mask (as shown in Fig. 1-4 and Fig. 12-13).  
In regards to Claim 14, Hong in view of Kim in the direction vertical to the surface of the first mask, the second concave-convex structure of the first strip plate covers at least part region of the at least one opening area of the preset area (as shown in Fig. 1-4 and Fig. 12-13), as shown in the first masks of the annotated figures above.  
In regards to Claim 15, Hong teaches the mask module further comprises a second shielding portion on 152A-3 Fig. 7 fixed on the mask, but does not expressly teach a second strip plate fixed on the framework, the second strip plate extends along the second direction, and the first direction is intersected with the second direction; the second strip plate comprises a third area and a fourth area, wherein a width of the third area is greater than a width of the fourth area in a direction parallel to a surface of the second strip plate and vertical to the second direction.  
Kim teaches a mask module Fig. 1-2 comprising a framework 110 with a first strip plate 310 having a raised portion 400 and extending in a first direction (X-direction), a second strip plate 310 which does not have a raised portion, the second strip plate fixed on the frame work in the perpendicular direction (Y-direction) to the first direction, i.e., extends along the second direction, and the first direction is intersected with the second direction; the second strip plate comprises a third area and a fourth area (corners formed by 320), but does not expressly teach wherein a width of the third area is greater than a width of the fourth area in a direction parallel to a surface of the second strip plate and vertical to the second direction. Kim does not teach curved corners, but does expressly teach that the first strip plate and the second strip plate with the raised portion can form the complex deposition pattern [0063-0065].
However, Hong teaches that the shape of the corners is curved (as per the rejection of Claims 1 and 11 above) and that the deposition region is a rectangle with curved corners (as shown in Fig. 1-13 of Hong). 
As Hong teaches that there can be a second shielding portion in the mask, it would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Hong and substitute having a first and second shielding portion, with the first and second strip plates of Kim, to create the overall rectangular deposition area with curved corners. As Hong in view of Kim both expressly teach a desired deposition area is formed by using the strips for a shielding portion, a change of shape and substitution of the second shielding portion of Hong with the second strip of Kim, is considered obvious. See MPEP 2143 Motivation A.
Furthermore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have changed the shape of the second strip plate of Kim to have a third area and a fourth area wherein a width of the third area is greater than a width of the fourth area in a direction parallel to a surface of the second strip plate and vertical to the second direction to create a curved corner, as creating a second strip plate with corresponding curved shapes to create the desired deposition area is considered obvious-  as per the teachings of Hong in its first strip portions can be applied to the second strip portions as the shape of the strip portions can be modified and applied to the second strip portion as well.
In regards to Claim 16, Hong in view of Kim teaches the second strip plate is provided with a third concave-convex structure on a side edge along the second direction; and in the direction vertical to the surface of the first mask, the third concave-convex structure of the second strip plate covers at least part region of the at least one opening area of the preset area (as per the rejection of Claim 15 above and the teachings of Hong in view of Kim that the strip plates shield the mask strip to form the deposition patterns, and the third concave-convex structure results from the curved regions that are formed in the first strip plates.)
In regards to Claim 17, Hong in view of Kim teaches  along the first direction, the third concave-convex structure of the second strip plate is in one-to-one correspondence to the preset area on the first mask, as Hong in view of Kim form the deposition regions of S as shown in Fig. 1-13 of Hong and Fig. 1-2 of Kim.  
In regards to Claim 18, Hong in view of Kim teaches wherein the second strip plate is provided with a third concave-convex structure on a side edge along the second direction, and a fourth concave-convex structure on another side edge; and in a direction vertical to a surface of the first mask, the fourth concave-convex structure of the second strip plate covers at least part region of the at least one opening area of the preset area, as per the rejection of Claims 11-17 above, the formation of the second strip plate with the same shape of the first strip plate of Hong would thus form third and fourth concave-convex structures.
In regards to Claim 19, Hong in view of Kim teaches the mask module comprises multiple first strip plates and multiple second strip plates, and the first strip plates and the second strip plates are intersected with each other to define a hollow area, and the hollow area is opposite to the at least one preset area on the first mask, as shown in the grid of the strip plates in Kim and the grid of the deposition areas of Hong.  
In regards to Claim 21, Hong in view of Kim the first mask is a common mask (as it has openings), and the preset area comprises one opening area S.  
In regards to Claim 22, Hong expressly teaches the preset area of the first mask comprises multiple opening areas (1521-A) but Hong does not expressly teach the first mask is a fine metal mask.
Kim expressly teaches that a first mask 200 with a deposition region 210 that is a metal mask/mesh structure [0054, 0060], a fine metal mask.
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus/mask of Hong with the fine metal mesh mask of Kim. See MPEP 2143 Motivation B.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 23, Hong teaches wherein the first mask 152 extends along the second direction (X-direction), the mask module comprises multiple first masks (as shown in Fig. 1-7), the respective first masks are respectively located between two adjacent second strip plates (as shown in Fig. 1 of Kim), and the first strip plate is located between the second strip plate and the first mask, as it is creating a grid pattern, as broadly recited in the claim.   
In regards to Claim 24, Hong in view of Kim teaches a thickness of the first strip plate is greater than a thickness of the second strip plate, as shown in Fig. 3 of Kim, the thickness of 310 is greater than the thickness of 320.
In regards to Claims 28-29, Hong teaches a mean thermal expansion coefficient of the first strip plate and the first mask under room temperature is less than 15x10-6/°C as Hong teaches the material of the first strip plate and the first mask is iron-nickel alloy, as both are made out of Invar, an iron-nickel alloy [0085].
In regards to Claim 30, Hong teaches an evaporation device comprising an evaporation source 140 comprising a mask module according to claim 1, wherein: the evaporation source sends evaporation substances towards the mask module, and the evaporation substances are evaporated to evaporation targets through the mask module (as shown in 100 Fig. 3 [0088-0093]).
In regards to Claim 32, Hong in view of Kim the first concave-convex structure, the third concave-convex structure and the fourth concave-convex structure have no raised structure, as in Kim 400 is only on the second concave-convex structure/side, as per the rejection of Claim 6 above.
In regards to Claim 33, Hong in view of Kim do not expressly teach the third concave-convex structure and the fourth concave-convex structure have different cross sections parallel to the contact surface of the first strip plate and the framework.
However, Hong in view of Kim teaches that the first and second strip plates are sized and shaped to create the desired deposition areas, as per the rejection of Claim 6 above. Thus, it has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in making the different cross sections that would tend to point toward the non-obviousness of freely selecting any shape to create the deposition area as desired.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2018/0040857 to Hong et al in view of United States Patent Application No. 2017/0222145 to Kim et al.
The teachings of Hong in view of Kim are relied upon as set forth in the above 103 rejection.
In regards to Claims 8 and 20, Hong in view of Kim do not expressly teach the first strip plate and the second strip plate are integrally formed.  
Han teaches that a mask module Fig. 5, 6, comprising: a framework 100; and a first strip plate 302 fixed on the framework and extending along a first direction (Y direction, akin to the X direction of Kim), wherein the first strip plate comprises wherein the first strip plate is connected with two opposite sides of the framework, and the two opposite sides of the framework extend along a direction vertical to the first direction (as the frame extends along the X-direction, or the second direction). Han further teaches   a second strip plate 301 fixed on the framework via fixing pins 50 and grooves therein to create a flat support surface, the second strip plate extends along a second direction (X-direction, akin to the Y direction of Kim) and between masks 230, 210 of Han in Fig. 5, and the first direction is intersected with the second direction (as shown by the X-Y axis and grid shape of 300’, the second strip plate connecting to the first strip plate and the first mask with fixing pins 50 [0038-0094] in order to precisely align the mask to the frame and supporters and remove the deformation of the mask and control a shadow phenomenon [0003-0023]. In Fig. 8, Han teaches that the support of 303 is coupled or integrally formed as shown in [0096].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have made the first and second strip plate of Kim in view of Hong and in further view Han integral, as per the teachings of Han in Fig. 6. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2143, Motivations A. The resulting apparatus fulfills the limitations of the claims 8 and 20. 

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2018/0040857 to Hong et al in view of United States Patent Application No. 2017/0222145 to Kim et al, as per the rejection of Claim 25 above, and in further view of United States Patent Application No. 2009/0291203 to Hagi et al.
The teachings of Hong in view of Kim are relied upon as set forth in the 103 rejection above.
In regards to Claim 25, Hong in view of Kim teaches that the first strip plate is bigger than that of the second strip plate, but doesn’t expressly teach the thickness of the first strip plate is in a range of 50-200 μm, and the thickness of the second strip plate is in a range of 20-4 μm.
Hagi teaches that the combined thickness of frame 3 and 4 Fig. 2A (or strip plates 3 and 4) is 300 microns or 300 μm or less, the combined thicknesses having different individual thicknesses to maintain the intended structural use (flexibility or light blocking for instance [0033-0036], the first strip plate having a thickness of 150 μm or less [0032], such that the thickness of the strip plates is a result effective variable in maintaining the function of the strip plates, one being capable of being greater than another (4 is more flexible, 3 is more light blocking, [0033]).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Hong in view of Kim by making the first strip plate and second strip plate thicknesses combined less than 300 microns, as per the teachings of Hagi. One would be motivated to do so to vary the result in order to maintain the structural demands of the strip plates. The predictable result would create a first strip plate that is greater than the thickness of the second strip plate, both of which would be under the combined thickness of 300 μm. See MPEP 2143, Motivations A. 
Furthermore, knowing the overall thickness of the strip plate and knowing that Han teaches the first trip plate to be bigger than the second strip plate, It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the thicknesses of the split plates of Hong in view of Kim, thus eventually creating the thickness ratio of Hagi as a predictable result, such that the thickness of the first strip plate is in a range of 50-200 μm, and the thickness of the second strip plate is in a range of 20-4 μm. Experimental trial and error over a range is considered obvious when there is a result effective variable as shown in the combined teachings of Hong in view of Kim and Hagi.
In regards to Claim 28 and 29, Hong in view of Kim do not expressly teach a mean thermal expansion coefficient of the first strip plate and the first mask under room temperature is less than 15x 10-6/C or that a material of the first strip plate and the first mask is iron-nickel alloy.  
Hagi teaches that the mask frame/strip plate 4 can be made out of an iron nickel alloy [0032].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a strip plate and mask analogous to that of Hong in view of Kim out of iron nickel alloy, as taught by Haig, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so. See MPEP 2143, Motivations A, for the predictable result of materials.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716